DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Appeal brief filed on April 28, 2022 in which claims 1-18 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on April 28, 2022, with respect to claims 1-18 have been fully considered and are persuasive. The 35 USC 112 and 103 rejections set forth in the last office action have has been withdrawn.

Remark
The claimed invention is involved in using digitally stored map data that inform aircraft and warming systems when the aircraft is approaching a terrain hazard. However, Baxes is involved in a wavelet encoded system in which height field texture maps are represented using wavelet capable of encoding different resolutions in the same mathematical structure and extracted from the stored wavelet data a higher level of detail than is used for regions not falling within the view frustum and displayed the relevant view frustum portion at full high resolution more quickly that if the entire map were rendered in high-resolution. Glover illustrates how pointers for sub-squares may be implemented, but there is no showing how the Glover tree structure might represent an asymmetrical pruned tree structure. It is conceivable that the combination of Baxes, Hillis and Applicant’s admitted prior art fails to prune the tree data structure and data store populated to generate a compact terrain-height data store that is suitable aircraft use, prune child nodes corresponding to regions far from any runway and selectively moving data held by the child nodes into the parent node, discard information from any node in the quadtree data structure, and store in the parent nodes the greatest of the respective heights value of the parent’s child nodes, wherein an asymmetrical pruned tree structure in which leaf nodes corresponding to regions within a predetermined distance from aircraft runways correspond to a geometrically smaller region of terrain than leaf nodes corresponding to regions that lie outside the predetermined distance from aircraft runways. Therefore, the 35 USC 103 rejections set forth with respect to claims 1-18 has been withdrawn.

Comment
The drawings are objected to because Fig.2 shows item 31, please indicate which portion of the figure 2 item 31 represents, Fig.2 shows items 32 and 34, please indicate the relationship between items 32 and 34, Fig.2, shows two items (30), two items (32), two items (34), two items (36), two items (38), two items (40), two items (42), please indicates the linkage between these corresponding items.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-18 are allowed in light of the Applicant’s arguments (Appeal brief pages 6-18, filed on April 20, 2022) and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in using digitally stored map data that inform aircraft and warming systems when the aircraft is approaching a terrain hazard.
None of the prior art of record, singular and any order combination prunes the tree data structure and data store populated to generate a compact terrain-height data store that is suitable aircraft use, prunes child nodes corresponding to regions far from any runway and selectively moving data held by the child nodes into the parent node, discards information from any node in the quadtree data structure, and stores in the parent nodes the greatest of the respective heights value of the parent’s child nodes wherein an asymmetrical pruned tree structure in which leaf nodes corresponding to regions within a predetermined distance from aircraft runways correspond to a geometrically smaller region of terrain than leaf nodes corresponding to regions that lie outside the predetermined distance from aircraft runways. These claimed features render claims 1-18 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 20, 2022